COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Farmers Texas County Mutual Insurance Company,
                            Relator

Appellate case number:      01-16-00467-CV

Trial court case number:    2013-04488

Trial court:                133rd District Court of Harris County

        On June 14, 2016, the relator, Farmers Texas County Mutual Insurance Company,
filed a petition for a writ of mandamus. The petition seeks to vacate the respondent trial
judge’s June 6, 2016 oral ruling denying relators’ motion to sever and abate the minor
plaintiffs’ settlement claims, and to grant that motion, and further seeks to vacate the
respondent’s June 6, 2016 order granting the minor plaintiffs’ motion to compel
production and to pay $2,500.00 in attorney’s fees. With their petition, relator also filed
a motion for temporary relief seeking a stay of all trial court proceedings, including
enforcement of the June 6, 2016 order, which requires compliance by June 16, 2016,
pending resolution of its petition. Relator states that real parties in interest’s counsel
have been contacted and some are opposed to this motion. See TEX. R. APP. P. 52.10(a).
        Accordingly, the Court grants the relator’s motion, in part, and ORDERS that the
respondent’s June 6, 2016 order, which requires compliance by June 16, 2016, in the
above-referenced trial court cause number is stayed. See TEX. R. APP. P. 52.10(b). This
stay is effective until this petition is finally decided or this Court otherwise orders the
stay lifted. See id. Any party may file a motion for reconsideration. See id. 52.10(c).
       Furthermore, the Court requests a response to the mandamus petition by any real
parties in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                     Acting individually
Date: June 15, 2016